             Case 1:17-cv-06127-ILG-ST Document 78-2 Filed 07/08/20 Page 1 of 5 PageID #: 1124
Mail - RE: Chinca v. Patel                                                                  7/8/20, 6:29 PM




                                                                                                 Louis Leon <lleon@cafaroesq.com>



 RE: Chinca v. Patel
 1 message

 Jason Mizrahi <Jason@levinepstein.com>                                                                      Wed, Jul 8, 2020 at 3:46 PM
 To: Louis Leon <lleon@cafaroesq.com>
 Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>


    That’s it. Please let me know if you consent to the extension.



    ________________________
    Jason Mizrahi, Esq.

    Levin-Epstein & Associates, P.C.

    420 Lexington Ave., Suite 2525

    New York, NY 10170
    Phone: (212) 792-0048
    Mobile: (301) 758-7351
    Facsimile: (646) 786-3170
    Email: Jason@levinepstein.com



    The information contained in this transmission, including attachments, is strictly confidential and intended solely for and the use
    by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or other
    applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention, use,
    disclosure, dissemination, distribution or copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt of
    the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any privilege which might
    otherwise arise from this email being sent to, or received by, an unintended recipient is hereby expressly disclaimed. No attorney-
    client relationship is created by virtue of a recipients receipt of this email in error. Thank you.




    From: Louis Leon <lleon@cafaroesq.com>
    Sent: Wednesday, July 8, 2020 3:40 PM
    To: Jason Mizrahi <Jason@levinepstein.com>
    Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
    Subject: Re: Chinca v. Patel



    Jason:



    Are there any other reasons you'd like to disclose? I think it is grossly misleading for you not to mention that from the

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search…%3A1671679263656307969&simpl=msg-f%3A1671679263656307969&mb=1           Page 1 of 5
             Case 1:17-cv-06127-ILG-ST Document 78-2 Filed 07/08/20 Page 2 of 5 PageID #: 1125
Mail - RE: Chinca v. Patel                                                                  7/8/20, 6:29 PM



    beginning.



    Sincerely,
    Louis M. Leon, Esq.
    Associate

     Description: Doc1




    108 West 39th Street, Suite 602
    New York, NY 10018
    Main (212) 583-7400
    Fax. (212) 583-7401
    LLeon@CafaroEsq.com




    On Wed, Jul 8, 2020 at 3:38 PM Jason Mizrahi <Jason@levinepstein.com> wrote:

        Louis,

        An additional reason is that we are waiting on a time-stamped copy of the deposition transcript.

        The Court Reporting agency has just advised us that the only file of the time-stamped transcript is located on a
        laptop that has been confiscated by the TSA. They expect the laptop to arrive back in their possession by close-of-
        business on Friday (7/10).

        Please let me know if you are willing to consent to a short extension to, through and including, Wednesday (7/15).

        Jason

        ________________________
        Jason Mizrahi, Esq.
        Levin-Epstein & Associates, P.C.
        420 Lexington Ave., Suite 2525
        New York, NY 10170
        Phone: (212) 792-0048
        Mobile: (301) 758-7351
        Facsimile: (646) 786-3170
        Email: Jason@levinepstein.com

        The information contained in this transmission, including attachments, is strictly confidential and intended solely for
        and the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product
        doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please be
        notified that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly prohibited,
        kindly notify us of your inadvertent receipt of the email, by return email, destroy any printouts and delete any
        electronic copies. Any waiver of any privilege which might otherwise arise from this email being sent to, or received

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search…%3A1671679263656307969&simpl=msg-f%3A1671679263656307969&mb=1   Page 2 of 5
             Case 1:17-cv-06127-ILG-ST Document 78-2 Filed 07/08/20 Page 3 of 5 PageID #: 1126
Mail - RE: Chinca v. Patel                                                                  7/8/20, 6:29 PM



        by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by virtue of a
        recipients receipt of this email in error. Thank you.

        -----Original Message-----
        From: Jason Mizrahi
        Sent: Wednesday, July 8, 2020 2:33 PM
        To: Louis Leon <lleon@cafaroesq.com>
        Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
        Subject: RE: Chinca v. Patel

        Our office has two conflicting back-to-back mediations coming up.

        We are also operating on a short week due to the long holiday weekend.

        Jason

        ________________________
        Jason Mizrahi, Esq.
        Levin-Epstein & Associates, P.C.
        420 Lexington Ave., Suite 2525
        New York, NY 10170
        Phone: (212) 792-0048
        Mobile: (301) 758-7351
        Facsimile: (646) 786-3170
        Email: Jason@levinepstein.com

        The information contained in this transmission, including attachments, is strictly confidential and intended solely for
        and the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product
        doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please be
        notified that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly prohibited,
        kindly notify us of your inadvertent receipt of the email, by return email, destroy any printouts and delete any
        electronic copies. Any waiver of any privilege which might otherwise arise from this email being sent to, or received
        by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by virtue of a
        recipients receipt of this email in error. Thank you.

        -----Original Message-----
        From: Louis Leon <lleon@cafaroesq.com>
        Sent: Wednesday, July 8, 2020 2:24 PM
        To: Jason Mizrahi <Jason@levinepstein.com>
        Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
        Subject: Re: Chinca v. Patel

        Why do you need the extension of time?

        Sincerely,
        Louis M. Leon
        Sent from my iPhone

        > On Jul 8, 2020, at 2:08 PM, Jason Mizrahi <Jason@levinepstein.com> wrote:
        >
        > ​Louis,
        >
        > To clarify, we're seeking an extension to Wednesday (7/15).
        >
        > ________________________
        > Jason Mizrahi, Esq.
        > Levin-Epstein & Associates, P.C.

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search…%3A1671679263656307969&simpl=msg-f%3A1671679263656307969&mb=1   Page 3 of 5
             Case 1:17-cv-06127-ILG-ST Document 78-2 Filed 07/08/20 Page 4 of 5 PageID #: 1127
Mail - RE: Chinca v. Patel                                                                  7/8/20, 6:29 PM



        > 420 Lexington Ave., Suite 2525
        > New York, NY 10170
        > Phone: (212) 792-0048
        > Mobile: (301) 758-7351
        > Facsimile: (646) 786-3170
        > Email: Jason@levinepstein.com
        >
        > The information contained in this transmission, including attachments, is strictly confidential and intended solely
        for and the use by the intended recipients. This email may be protected by the attorney-client privilege, work-
        product doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please
        be notified that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly
        prohibited, kindly notify us of your inadvertent receipt of the email, by return email, destroy any printouts and delete
        any electronic copies. Any waiver of any privilege which might otherwise arise from this email being sent to, or
        received by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by
        virtue of a recipients receipt of this email in error. Thank you.
        >
        > -----Original Message-----
        > From: Jason Mizrahi
        > Sent: Wednesday, July 8, 2020 2:05 PM
        > To: Louis Leon <lleon@cafaroesq.com>
        > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
        > Subject: RE: Chinca v. Patel
        >
        > Hi Louis,
        >
        > I just tried your line but couldn’t reach you.
        >
        > Can you please return my call? We'd like to request an extension of the July 10, 2020 Opposition Filing Deadline.
        >
        > Do you consent? Please let me know so I can inform the Court.
        >
        > Jason
        >
        > ________________________
        > Jason Mizrahi, Esq.
        > Levin-Epstein & Associates, P.C.
        > 420 Lexington Ave., Suite 2525
        > New York, NY 10170
        > Phone: (212) 792-0048
        > Mobile: (301) 758-7351
        > Facsimile: (646) 786-3170
        > Email: Jason@levinepstein.com
        >
        > The information contained in this transmission, including attachments, is strictly confidential and intended solely
        for and the use by the intended recipients. This email may be protected by the attorney-client privilege, work-
        product doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please
        be notified that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly
        prohibited, kindly notify us of your inadvertent receipt of the email, by return email, destroy any printouts and delete
        any electronic copies. Any waiver of any privilege which might otherwise arise from this email being sent to, or
        received by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by
        virtue of a recipients receipt of this email in error. Thank you.
        >
        > -----Original Message-----
        > From: Jason Mizrahi
        > Sent: Thursday, June 25, 2020 10:15 AM
        > To: Louis Leon <lleon@cafaroesq.com>
        > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search…%3A1671679263656307969&simpl=msg-f%3A1671679263656307969&mb=1   Page 4 of 5
             Case 1:17-cv-06127-ILG-ST Document 78-2 Filed 07/08/20 Page 5 of 5 PageID #: 1128
Mail - RE: Chinca v. Patel                                                                  7/8/20, 6:29 PM



        > Subject: RE: Chinca v. Patel
        >
        > Louis,
        >
        > Good morning. July 10th is fine.
        >
        > We consent.
        >
        > Jason
        >
        > -----Original Message-----
        > From: Louis Leon <lleon@cafaroesq.com>
        > Sent: Wednesday, June 24, 2020 8:01 PM
        > To: Jason Mizrahi <Jason@levinepstein.com>
        > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
        > Subject: Re: Chinca v. Patel
        >
        > Jason:
        >
        > That doesn’t really sound plausible. If we are asking for the motion deadline to be extended by five days, the
        opposition deadline should also be extended by five days only. That brings us to July 7. If you want, we would
        agree to extend the opposition deadline to July 10, but I don’t think the judge will appreciate more than that. Please
        let me know ASAP.
        >
        > Sincerely,
        > Louis M. Leon
        > Sent from my iPhone
        >
        >> On Jun 24, 2020, at 6:15 PM, Jason Mizrahi <Jason@levinepstein.com> wrote:
        >>
        >> ​Louis,
        >>
        >> We are amenable to an extension of time to file the motions to 6/30, with oppositions being due on 7/21, in light
        of the 4th of July holiday.
        >>
        >> Jason
        >>
        >>>> On Jun 24, 2020, at 4:46 PM, Louis Leon <lleon@cafaroesq.com> wrote:
        >>>




https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search…%3A1671679263656307969&simpl=msg-f%3A1671679263656307969&mb=1   Page 5 of 5
